Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 11, 2016

The Court of Appeals hereby passes the following order:

A16A1236. CASEY W. MARTIN v. THE STATE.

      Casey W. Martin filed this direct appeal from the trial court’s order denying a
pro se motion to modify sentence. We, however, lack jurisdiction.
      In construing pleadings, substance controls over nomenclature. See Kuriatnyk
v. Kuriatnyk, 286 Ga. 589, 590 (690 SE2d 397) (2010). Here, although titled a
“Motion to Modify Sentence,” Martin’s motion alleged that the trial court improperly
revoked his first offender probation. Because the underlying subject matter of appeal
is the revocation of Martin’s “first offender” probation, Martin was required to file
an application for discretionary appeal in order to obtain review in this Court. See
OCGA § 5-6- 35 (a) (5); Jones v. State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013);
Zamora v. State, 226 Ga. App. 105 (485 SE2d 214) (1997). His failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            04/11/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.